Arterburn, J.
The relators were charged and convicted of the crime of the commission of a felony while armed. They filed a motion for a new trial and pending the court’s ruling on the motion for a new trial, asked the court to set and fix bond pending the ruling, and in case of an adverse ruling, pending an appeal. The trial court denied this motion on the authority of Ex parte Huffman (1913), 181 Ind. 241, 104 N. E. 511, on the theory that under the statute the relators were not entitled to give bond until an appeal was actually pending. We issued a temporary writ.
Since the filing of this original action to mandate the trial court, we find that the trial judge has ruled upon the motion for a new trial by denying the same and that an appeal is now pending in this Court from the judgment of conviction in the trial court, No. 30962, Bucci, Salvatore Magnasco, et al. v. State.
It appears, therefore, that the issue before us originally in this action is now moot.
The bail bond given by the respondents pending the rulings on the motion for a new trial shall be binding upon said respondents until they appear at any time pursuant to the order of the court, pending final termination of the appeal.
The issues in this cause being moot by reason of the court having finally ruled upon the motion for a new trial, this cause is now dismissed.
Rakestraw, C. J., Jackson and Myers, JJ., concur. Achor, J., not participating.
Note. — Reported is 219 N. E. 2d 906.